 IRON WORKERS LOCAL 395 (CALUMET FLEXICORE)25Ironworkers Local No. 395, International Associa-tion of Bridge, Structural and Ornamental IronWorkers, AFL-CIO and Calumet FlexicoreCorporation and Laborers International Unionof North America, Local No. 41. Case 13-CD-398March 10, 1988DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTThe charge in this Section 10(k) proceeding wasfiled October 27, 1987, by the Employer, CalumetFlexicore Corporation, alleging that the Respond-ent, Ironworkers Local No. 395, International As-sociation of Bridge, Structural and OrnamentalIron Workers (Iron Workers), violated Section8(b)(4)(D) of the National Labor Relations Act byengaging in proscribed activity with an object offorcing the Employer to assign certain work to em-ployees it represents rather than to employees rep-resented by Laborers International Union of NorthAmerica, Local No. 41 (Laborers).' The hearingwas held November 12, 1987, before Hearing Offi-cer Julie K. Hughes. Thereafter, the Employerfiled a brief in support of its position.2The National Labor Relations Board has delegit-ed its authority in this proceeding to a three-member panel.The Board affirms the hearing officer's rulings,finding them free from prejudicial error. On theentire record, the Board makes the following find-ings.I. JURISDICTIONThe Company, an Indiana corporation, is en-gaged in the manufacture and installation of pre-cast, hollow core concrete slabs ("Flexicore" bytrade name), with a principal place of business inHammond, Indiana. The parties stipulated thatduring the year preceding the hearing, the Employ-er purchased and received at its Indiana construc-tion sites goods and materials valued in excess of$50,000 from suppliers located outside the State ofIndiana. The parties further stipulated, and we find,that the Employer is engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act andthat the Iron Workers and the Laborers are labororganizations within the meaning of Section 2(5) ofthe Act.1 The Employer filed an amended charge, not affecting the substanceof the original charge, on November 12, 1987.2 Respondent Iron Workers' brief, untimely submitted, has not beenconsidered in this proceeding.II. THE DISPUTEA. Background and Facts of DisputeThe Employer performs contracts for the manu-facture of Flexicore concrete slabs and for the de-livery and installation of its product at various con-struction sites. The slabs are used for flooring inbuilding structures. The installation process in-volves hoisting the slabs from a truck with the useof a crane and hand signals; the setting, placement,cutting, and leveling of the slabs within the struc-ture under construction; and the application ofgrout to the slabs.On October 26, 1987, the Employer was in theprocess of installing 53 Flexicore slabs at the WasteWater Treatment plant in East Chicago, Indiana.The Employer's crew consisted of a foreman, BobFields, and four laborers, all permanent employeesof the Employer. The Employer's truckdriver, ateamster, and its crane operator, an operating engi-neer, also participated; however, their work is notat issue in the proceeding. The crew had hoistedand set one slab when four ironworkers jumped onthe Employer's truck. Two of them sat down onthe next slab to be unloaded, thereby preventingthe job from continuing. The ironworkers claimedthe work of installing the slabs and asked Fields tostop installing them until the Iron Workers businessagent arrived. The business agent, James Strayer,arrived a short time later, carrying "documenta-tion" in the form of reports of various jurisidic-tional dispute boards concerning awards of similarwork to ironworkers. With the ironworkers re-maining on the truck, Strayer spoke by telephonewith the Employer's president, Carl Carlsson.Strayer claimed the installation work for the iron-workers and Carlsson rejected the claim. In viewof the safety problems created by the ironworkerson the truck, Carlsson ordered Fields to leave thejobsite. Fields proceeded to do this, chaining downthe slabs still on the truck and departing with thetruck and his crew. The ironworkers climbeddown from the truck when it was apparent that theEmployer's crew was leaving. The entire incidentlasted about 1 hour.B. Work in DisputeThe disputed work is the installation of hollowcore, precast concrete, Flexicore slabs at the WasteWater Treatment plant for the East Chicago con-struction site located at 4527 Indianapolis Boule-vard, East Chicago, Indiana.C. Contentions of the PartiesThe Employer contends that the disputed workshould be awarded to its employees represented by288 NLRB No. 7 26DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthe Laborers in view of the following factors: itscollective-bargaining agreement with the Laborerscovering the work in dispute and the absence ofany relevant collective-bargaining agreement be-tween the Employer and the Iron Workers; theEmployer's traditional assignment of the work toemployees represented by the Laborers and itspreference for that assignment; area and industrypractice; economy and efficiency; requisite skills;and prior decisions of the National Labor RelationsBoard. The Iron Workers contends that the factorsof collective-bargaining agreements, area and in-dustry practice, the Employer's preference, neces-sary skills, and previous jurisdictional dispute boarddeterminations support an award of the disputedwork to employees represented by the Iron Work-ers.D. Applicability of the StatuteOn October 26, 1987, the Iron Workers claimedthe work in dispute and caused a work stoppage ofthe Employer's employees engaged in the disputedwork, with an object of compelling an assignmentof the work to employees represented by the IronWorkers. In light of the above, we find reasonablecause to believe that a violation of Section8(b)(4)(D) has occurred. The parties stipulated thatthere is no agreed method binding all the partiesfor a voluntary adjustment of the dispute. Thus, wefind that there exists no method for voluntary ad-justment of the dispute within the meaning of Sec-tion 10(k) of the Act. Accordingly, we find thatthe dispute is properly before the Board for deter-mination.E. Merits of the DisputeSection 10(k) requires the Board to make an af-firmative award of disputed work after consideringvarious factors. NLRB v. Electrical Workers IBEWLocal 1212 (Columbia Broadcasting), 364 U.S. 573(1961). The Board has held that its determination ina jurisdictional dispute is an act of judgment basedon common sense and experience, reached by bal-ancing the factors involved in a particular case.Machinists Lodge 1 743 (J. A. Jones Construction),135 NLRB 1402 (1962).The following factors are relevant in making thedetermination of this dispute.1. Collective-bargaining agreements3The Employer and Laborers Local 41 are partiesto a collective-bargaining agreement which was ini-3 The parties stipulated that there is no certification or order of theNational Labor Relations Board relevant to the determination of this dis-pute.tinily effective from June 1, 1985 through May 31,1987, and which was extended by the parties'agreement through May 31, 1988. The geographi-cal jurisdiction of Laborers Local 41 covers thesite of the disputed work, East Chicago, Indiana.The work coverage clause of the agreement states,in relevant part, that the laborers' work includes:Where pre-stressed or precast concrete slabs,walls or sections are used, all loading, unload-ing, stockpiling, hooking on, signaling, un-hooking, setting and barring into place of suchslabs, walls or sections; all mixing, handling,conveying, placing and spreading of grout forany purpose, green cutting of concrete or ag-gregate in any form by hand, mechanicalmeans, grindstones or air or water.Thus the agreement between the Employer and theLaborers clearly covers the work in dispute.The Employer is also a party to a "ComplianceAgreement" with Iron Workers Local 1 which iseffective in certain parts of the State of Illinois.• Under this agreement, when the Employer installsits product within the covered Illinois areas, itmust include two employees represented by theIron Workers in its crew. The ironworkers performonly a part of the installation work, with laborerscarrying out the rest of the installation. It is appar-ent that the Compliance Agreement was the resultof an arrangement between the Iron Workers andthe Laborers with respect to the Illinois locations.Carlsson, the Employer's president, testified that hehonors the Compliance Agreement not because heprefers to use ironworkers as part of the installationcrew, but because he must use them to completeinstallation jobs in the Illinois locations covered bythe agreement. Iron Workers Local 395, which hasclaimed the disputed work in this proceeding, isnot a party to the Compliance Agreement. Further,that agreement is not effective in East Chicago, In-diana, the location of the disputed work.In light of the above, we find that the factor ofcollective-bargaining agreements favors an awardof the disputed work to employees represented bythe Laborers.2. Company preference and past practiceIt has been the Employer's practice for 40 yearsto assign to employees represented by the Laborersthe work of installing its product in the State of In-diana, which includes the location of the disputedwork. The Employer's preference is to assign thework to employees represented by the Laborers, inview of its past practice, and because its installationcrews of laborers are made up of permanent em-ployees with an average individual tenure with the IRON WORKERS LOCAL 395 (CALUMET FLEXICORE)27Employer of 20 years. The Employer contends thatthe experience of its permanent Laborer crews pro-motes continuity from job to job and flexibility andteamwork on each job, as well as the economical,efficient, safe completion of the work.The Iron Workers contends that the Employerhas demonstrated a preference for assignment ofthe work to employees represented by the IronWorkers by its use of ironworkers in Illinois, andthat its use of the same ironworker employees fromjob to job in Illinois demonstrates a stable workforce of ironworkers. However, Carlsson testifiedthat the use of ironworkers is not a matter of pref-erence but of necessity, to complete jobs in the Illi-nois locations covered by the Compliance Agree-ment, and that the ironworkers perform only a partof that installation work while laborers perform therest. He further testified that if the Employer couldfollow its preference, it would use laborers only inall of its assignments in Illinois as well as in Indi-ana.We find that the factors of past practice and theEmployer's preference favor an award of the workin dispute to employees represented by the Labor-ers.3. Area and industry practiceThe Employer contends that the appropriate ge-ographic area is the northwestern part of the Stateof Indiana. The Employer further contends thatwithin its industry, Flexicore is a specific type ofprecast concrete slab, distinct from other concreteslab products, and that the manufacture and instal-lation of Flexicore slabs is done on a franchisebasis. The Employer's position is that, within itsdefmed geographic area, it manufactures and in-stalls virtually all the Flexicore slabs used and thatthe installation is done exclusively by employeesrepresented by the Laborers.The Iron Workers contends that the appropriategeographic area is broader than northwestern Indi-ana in light of the proximity of the site of the dis-puted work to the Illinois state line. The IronWorkers' business agent, Strayer, testified thatwithin its defined geographic area, and even withinthe northwestern Indiana region alone, employeesrepresented by the Iron Workers are used by otheremployers to install concrete slabs having the samefunction as the Employer's product.We are not persuaded on this record that there isa significant distinction between the Employer'sFlexicore product and other types of precast con-crete slabs with respect to the nature of the workin dispute here. Further, we find the evidence in-conclusive regarding the appropriate geographicarea and concerning the practice in the industry.We conclude that the factor of area and industrypractice does not clearly favor an award of the dis-puted work to either group of employees.4. Relative skillsThe Employer contends that the skills involvedin the installation of its product are varied; its la-borer employees receive on-the-job training, gradu-ally introducing them to the necessary skills inlight of safety considerations.The Iron Workers contends that its members gothrough a training program to acquire the skillsneeded to perform the work in dispute, and that itsmembers in fact perform similar installation workfor other employers.It is apparent that both the laborers and the iron-workers possess the requisite skills to perform thework in dispute. We find that this factor does notfavor an award of the work to either group of em-ployees.5. Economy and efficiency of operationsThe Employer contends that, as indicated by itspreference for assignment of the work, the perma-nent employment and experience of its laborer em-ployees creates a continuity and flexibility in itscrews, resulting in the economical and efficientcompletion of its installation jobs. The Iron Work-ers submitted no evidence with respect to thisfactor.We find that the factor of economy and efficien-cy favors an award of the disputed work to theemployees represented by the Laborers.6. Prior jurisdictional dispute determinationsThe Iron Workers submitted in evidence thesame reports of various jurisdictional disputeboards that Business Agent Strayer brought withhim to the site of the dispute on October 26, 1987.The Iron Workers contends that these determina-tions, awarding to employees represented by the-Iron Workers rather than to employees representedby the Laborers work similar to the work at issuehere, favor an award of the work to it in the in-stant proceeding. The Employer relies on variousdeterminations of the National Labor RelationsBoard which awarded similar work to employeesrepresented by the Laborers rather than to employ-ees represented by the Iron Workers.4 However,none of the dispute board awards provides a de-tailed analysis, neither they nor the Board decisionsinvolved this Employer, and none of the awards4 See, e.g., Iron Workers Local 15 (Spancrete Northeast), 271 NLRB 729(1984); Iron Workers Local 3 (Spancrete Northeast), 267 NLRB 950 (1983);Iron Workers Local 40 (Spancrete Northeast), 244 NLRB 182 (1979). 28DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDand determinations relied on by the parties is spe-cifically applicable to the particular controversythat was the cause of this proceeding. Accordingly,we find that the previous jurisdictional dispute de-terminations do not favor an award of the disputedwork to either group of employees.ConclusionsAfter considering all the relevant factors, weconclude that employees represented by the Labor-ers are entitled to perform the work in dispute. Wereach this conclusion relying on the factors of col-lective-bargaining agreements, the Employer's pastpractice and preference, and economy and efficien-cy of operation. In making this determination, weare awarding the work to employees representedby the Laborers, not to that Union or its members.The determination is limited to the controversythat gave rise to this proceeding.DETERMINATION OF DISPUTEThe National Labor Relations Board makes thefollowing Determination of Dispute.1.Employees of Calumet Flexicore Corporation,represented by Laborers International Union ofNorth America, Local No. 41, are entitled to per-form the installation of hollow core, precast con-crete, Flexicore slabs at the Waste Water Treat-ment plant for the East Chicago construction sitelocated at 4527 Indianapolis Boulevard, East Chi-cago, Indiana.2.Ironworkers Local No. 395, International As-sociation of Bridge, Structural and OrnamentalIron Workers, AFL-CIO is not entitled by meansproscribed by Section 8(b)(4)(D) of the Act toforce Calumet Flexicore Corporation to assign thedisputed work to employees represented by it.3.Within 10 days from this date, IronworkersLocal No. 395, International Association of Bridge,Structural and Ornamental Iron Workers, AFL-CIO shall notify the Regional Director for Region13 in writing whether it will refrain from forcingCalumet Flexicore Corporation, by means pro-scribed by Section 8(b)(4)(D), to assign the disput-e& work in a manner inconsistent with this determi-nation.- i-,